DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach plurality of transfer transistors, wherein each one of the transfer transistors is coupled to a corresponding one of the plurality photodiodes, wherein the transfer transistors that are coupled to the image sensing photodiodes included in an active row of the photodiode array are coupled to be controlled in response to a first transfer control signal or a second transfer control signal that are coupled to control all of the image sensing photodiodes included in the active row, and wherein one of the transfer transistors that is coupled to one of a pair of the PDAF photodiodes that is included in the active row of the photodiode array is a first transfer transistor, wherein the first transfer transistor is coupled to be controlled in response to a first PDAF control signal that is independent of the first or second transfer control signals.
Regarding claim 25, prior art of record does not teach the transfer transistors that are coupled to the image sensing photodiodes included in an active row of the pixel array are coupled to be controlled in response to a first transfer control signal or a second transfer control signal that are coupled to control all of the image sensing photodiodes included in the active row, and wherein one of the transfer transistors that is coupled to one of a pair of the PDAF photodiodes that is included in the active row of the pixel array is a first transfer transistor, wherein the first transfer transistor is coupled to be controlled in response to a first PDAF control signal that is independent of the first or second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20150312461 and 20150312557 are in related field of invention but they do not teach the specifics set forth by the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK